            Case 2:21-cv-00405-RSM Document 11 Filed 04/01/21 Page 1 of 3




 1                                                   District Court Judge Ricardo S. Martinez

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8   EMMANUEL ROLLY MISOLA HEBRON,
     IMELDA UMALI HEBRON, and
 9   EMMANUEL RODLI UMALI HEBRON                     No. 2:21-cv-00405-RSM
10                            Plaintiffs,
            v.                                       STIPULATED WITHDRAWAL
11                                                   OF MOTION FOR
     UNITED STATES CITIZENSHIP AND                   TEMPORARY RESTRAINING
12   IMMIGRATION SERVICES, Office of the             ORDER
     Chief Counsel, 20 Massachusetts Ave. N.W.,
13   Room 4210, Washington, D.C. 20529;              Noted: April 1, 2021
14   Susan DIBBONS, in her Official Capacity,
     Director, Administrative Appeals Office, U.S.
15   Citizenship and Immigration Services, U.S.
     Department of Homeland Security;
16
     Loren K. MILLER, in his Official Capacity,
17   Director of the Nebraska Service Center, U.S.
     Citizenship and Immigration Services, U.S.
18   Department of Homeland Security;

19   Tracy RENAUD, in her Official Capacity,
     Acting Director, U.S. Citizenship and
20   Immigration Services, U.S. Department of
     Homeland Security;
21
     Alejandro MAYORKAS, in his Official
22   Capacity, Secretary, U.S. Department of
     Homeland Security; and
23
     UNITED STATES DEPARTMENT OF
24   HOMELAND SECURITY, Office of the
     General Counsel, 2707 Martin Luther King Jr.
25   Ave, SE, Mail Stop 0485, Washington, DC,
     20528-0485.
26
                              Defendants.
27

28    STIPULATED WITHDRAWAL OF MOTION FOR TEMPORARY                     Davis Wright Tremaine LLP
      RESTRAINING ORDER                                                           L A W O F FI CE S
                                                                            920 Fifth Avenue, Suite 3300
      No. 2:21-cv-00405-RSM                                                   Seattle, WA 98104-1610
                                                                       206.622.3150 main ꞏ 206.757.7700 fax
      PAGE– 1
            Case 2:21-cv-00405-RSM Document 11 Filed 04/01/21 Page 2 of 3




 1          The parties stipulate that, notwithstanding the denial of Plaintiff’s I-140 petition,

 2   Plaintiffs’ I-485 applications for adjustment of status will remain pending and not adjudicated

 3   during the pendency of this litigation, including any appeals, which will enable Plaintiffs to

 4   continue to apply for and receive work and travel permission pursuant to Employment

 5   Authorization Documents (EAD, Form I-765) and Advance Parole Travel Documents (AP, Form

 6   I-131). The parties further stipulate that Defendants shall ensure that timely filed renewals of

 7   EAD and AP documents are processed without undue delay.

 8          The parties further stipulate that, based on the foregoing agreement, there is no immediate

 9   need for the emergency relief requested in Plaintiffs’ Motion for Temporary Restraining Order

10   (Dkt. #2) and Plaintiffs hereby withdraw that motion.

11          IT IS SO STIPULATED, THROUGH PARTIES OF RECORD.

12          DATED: April 1, 2021                          DAVIS WRIGHT TREMAINE LLP
13
                                                          By s/ Chris C. Morley
14                                                        Richard M. Rawson, WSBA #11159
                                                          Diane M. Butler, WSBA #22030
15                                                        Chris C. Morley, WSBA #51918
                                                          920 Fifth Avenue, Suite 3300
16                                                        Seattle, Washington 98104-1610
17                                                        Telephone: 206.622.3150
                                                          Email: richrawson@dwt.com
18                                                                dianebutler@dwt.com
                                                                  chrismorley@dwt.com
19                                                        Attorneys for Plaintiff
20          DATED: April 1, 2021                          TESSA M. GORMAN
21                                                        Acting United States Attorney

22                                                        By s/ James C. Strong
                                                          James C. Strong, OR # 131597
23                                                        Assistant United States Attorney
                                                          United States Attorney’s Office
24
                                                          700 Stewart Street, Suite 5220
25                                                        Seattle, Washington 98101-1271
                                                          Phone: 206-553-7970
26                                                        Fax: 206-553-4067
                                                          Email: james.strong@usdoj.gov
27                                                        Attorney for Defendants
28    STIPULATED WITHDRAWAL OF MOTION FOR TEMPORARY                             Davis Wright Tremaine LLP
      RESTRAINING ORDER                                                                   L A W O F FI CE S
                                                                                    920 Fifth Avenue, Suite 3300
      No. 2:21-cv-00405-RSM                                                           Seattle, WA 98104-1610
                                                                               206.622.3150 main ꞏ 206.757.7700 fax
      PAGE– 2
          Case 2:21-cv-00405-RSM Document 11 Filed 04/01/21 Page 3 of 3




 1                                            ORDER

 2       IT IS SO ORDERED.

 3       Dated this 1st day of April, 2021.

 4

 5

 6                                            A
                                              RICARDO S. MARTINEZ
 7                                            CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED WITHDRAWAL OF MOTION FOR TEMPORARY                 Davis Wright Tremaine LLP
     RESTRAINING ORDER                                                       L A W O F FI CE S
                                                                       920 Fifth Avenue, Suite 3300
     No. 2:21-cv-00405-RSM                                               Seattle, WA 98104-1610
                                                                  206.622.3150 main ꞏ 206.757.7700 fax
     PAGE– 3
